           Case 5:20-cv-00726-J Document 10 Filed 09/09/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

PAO XIONG,                                       )
                                                 )
                  Plaintiff,                     )
                                                 )
v.                                               )       Case No. CIV-20-726-J
                                                 )
WILLIAM MCCORMICK, et al.,                       )
                                                 )
                  Defendants.                    )

                                             ORDER

       Plaintiff, Pao Xiong, appearing pro se, brought this action pursuant to 42 U.S.C. § 1983.

[Doc. No. 1]. The matter was referred to Magistrate Judge Gary M. Purcell for initial proceedings

consistent with 28 U.S.C. § 636(b)(1)(B). Judge Purcell issued a Report and Recommendation

recommending this action be dismissed without prejudice based on Plaintiff’s failure to keep the

Court apprised of his contact information, pay the required filing fee, and/or comply with the

Court’s orders. [Doc. No. 8]. The Report and Recommendation was returned as undeliverable,

indicating Plaintiff is no longer located at the address he previously provided. [Doc. No. 9].

Plaintiff has failed to notify the Court of any new contact information, as required by LCvR 5.4(a).

       Having reviewed this matter de novo, the Court ADOPTS the Report and Recommendation

[Doc. No. 8] and DISMISSES this case without prejudice based upon Plaintiff’s failure to keep

the Court apprised of his contact information, pay the required filing fee, and comply with the

Court’s orders.

       IT IS SO ORDERED this 9th day of September, 2020.
